DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 6948717).
 	Regarding claims 1, 13 and 14, Carr discloses a gasket 130 Fig. 19 (and method of mounting) for sealing a drive shaft 10, the gasket comprising a gasket body having a central opening  delimited by an inner edge 72 and the gasket body also having an outer edge, the gasket body formed of a material being substantially continuous (at 77) between the inner edge and the outer edge; and a single cut-in portion 96 that extends from the outer edge in a radial direction inwards into the gasket body.  However, Carr fails to explicitly disclose the intended use of the gasket.  Nevertheless, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Regarding claim 2, Carr discloses wherein the gasket body further comprises a first tab 134 extending at least partly in a radial direction outwards, a second tab 134 also extending at least partly in a radial direction outwards, and wherein the first tab and the second tab are arranged on either side of the cut-in portion 96.
 	Regarding claim 3, Carr discloses wherein the cut-in portion 96 is delimited in a circumferential direction by a first side and a second side at 134, wherein the first side and the second side are substantially parallel. 	Regarding claim 5, Carr discloses wherein the first tab 134 and the second tab 134 are each arranged adjacent to the cut-in portion 96 on the gasket body.
 	Regarding claim 6, Carr discloses wherein the gasket body 130 is substantially circular and comprises a first circular sector in which the first tab 134, the second tab 134 and the cut-in portion 96 are arranged, and a second circular sector that comprises a remainder of the gasket body such that the second circular sector borders on the first circular sector at both sides Fig. 19.
 	Regarding claim 7, Carr discloses wherein the gasket body 130 has an average second distance in a radial direction from the inner edge 72 to the outer edge 132, said average second distance being an average distance from the inner edge to the outer edge of the gasket body in the second circular sector.
 	Regarding claim 8, Carr discloses the invention as claimed above but fails to explicitly disclose wherein a distance from the inner edge to the outer edge of each of the first tab and the second tab is at least 1.1 times the average second distance, preferably at least 1.2 times.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the distance between the inner and outer edge to any number of ranges (i.e. 1.1, 1.2 times) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 9 and 19, Carr discloses the invention as claimed above but fails to explicitly disclose wherein a distance from the inner edge to the cut-in portion is less than 0.5 times the average second distance, preferably less than 0.3 times the average second distance.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the distance between the inner and cut-in portion to any number of ranges (i.e. less than 0.3 times) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 11, Carr discloses wherein the inner edge 72 is substantially circular.
 	Regarding claim 12, Carr discloses wherein the gasket 130 is symmetrical about a symmetry axis, said symmetry axis extending in the radial direction along a center of the cut-in portion 96. 
 	Regarding claims 16 and 20, Carr discloses wherein the gasket 130 comprises a first tab 134 extending at least partly in a radial direction outwards and a second tab 134 also extending at least partly in a radial direction outwards, and wherein the first tab and the second tab are arranged on either side of the cut-in portion 96, wherein the method further comprises holding the first tab and the second tab during mounting of the second component for guiding the gasket to provide a seal around a circumference of the drive shaft 10 during mounting of the second component.
 	Regarding claim 17, Carr discloses wherein the cut-in portion 96 is delimited in a circumferential direction by a first side and a second side at 134, wherein the first side and the second side are substantially parallel.
 	Regarding claim 18, Carr discloses wherein the first tab 134 and the second tab 134 are each arranged adjacent to the cut-in portion 96 on the gasket body 130. 	Regarding claim 19, Carr discloses wherein a distance from the inner edge  to the cut-in portion is less than 0.3 times the average second distance.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of Fukui et al. (JP 2009133496).
 	Regarding claim 4, Carr discloses the invention as claimed above but fails to explicitly disclose a cutting line.  Fukui et al., a gasket 1 for sealing a drive shaft, discloses the use of providing a cutting line 5b.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Carr with a cutting line as taught by Fukui et al. in order to indicate a suitable line for cutting the gasket thus allowing for easy mounting and removal of gasket from drive shaft.
 	Regarding claim 15, Carr as modified discloses cutting the gasket 130 from the inner edge 74 to the cut-in portion 96 before applying the gasket around the drive shaft 10.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr in view of White (US 9188225).
 	Regarding claim 10, Carr discloses the invention as claimed above but fails to explicitly disclose a first inner tab extending inwards into the central opening and a second inner tab also extending inwards into the central opening, said first inner tab and second inner tab being arranged adjacent to each other.  White, a gasket 16 Fig. 3, discloses the use of a first inner tab 22 extending inwards into a central opening and a second inner tab 22 also extending inwards into the central opening, said first inner tab and second inner tab being arranged adjacent to each other.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Carr with a first and second inner tabs as taught by White in order to provide an extension of the inner circumference of the gasket and allow for a more secure and reliable seal when mounted. (Col. 2, Ln. 61-64 of White)
 	Regarding claim 21, Carr discloses the invention as claimed above but fails to explicitly disclose a plurality of through holes between inner and outer edges.  White discloses a plurality of through holes 17 Fig. 3 between inner and outer edges.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket of Carr with through holes as taught by White in order to provide an opening to receive fasteners therethrough.

Response to Arguments
Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. Applicants argue that the Carr reference fails to explicitly disclose the intended use of the claimed invention.  This is not persuasive, since as discussed above [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Moreover, examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention.  Please see MPEP 2106 and 2114.
 	Applicant further argues that the Carr reference fails to disclose the gasket body formed of a material being substantially continuous.  This is not persuasive, the Carr reference shows a gasket having a material being substantially continuous at least at 77.  
  	Further structural language should be claimed to further define the gasket body.
  	Applicant further argues that the Carr reference fails to disclose a single cut-in portion that extends from the outer edge in a radial direction inwards into the gasket body.  This is not persuasive, the Carr reference does in fact disclose having a single cut-in portion 96 as clearly illustrated in Fig. 19.  Examiner notes claim only require a single cut-in portion, not “only” a single cut-in portion.  Further language should be claimed to further define the cut-in portion.


 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675